DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  1-23 are allowed.
	Regarding claim 1, closest found prior art Mao (US 2017/0324339 A1) teaches a power conversion system (see para 0048), comprising: a system controller configured to generate an input signal in response to a system input (see para 0102); and a switch controller coupled to the system controller, the switch controller configured to control a power switch (see S1 para 0052-0053 and 0063),  
	Mao doesn’t expressly teach the switch controller comprising: a driver interface configured to receive the input signal that indicates whether the power switch should be ON or OFF, the driver interface further configured to transmit one or more current pulses across a galvanic isolation using an inductive coupling, wherein the driver interface comprises: a first local power supply configured to increase an output voltage of the first local power supply when a transmission of current pulses is imminent; and a primary side decoder circuit configured to receive the input signal and generate a pulse request signal that indicates to the first local power supply the transmission of current pulses is imminent; and a drive circuit configured to receive a receiver signal induced by the inductive coupling and control the power switch to an ON state or an Off state, the drive circuit comprising: a second local power supply; a decoder circuit configured to receive the receiver signal, the decoder circuit further configured to generate a decoded signal in response to the receiver signal; and a driver configured to receive the decoded signal, the driver further configured to output a drive signal to control the power switch to the ON or OFF state.

	Claims 2-14 depend on allowable claim 1, hence claims 2-14 are also deemed allowable.
	Regarding claim 15, closest found prior art Mao (US 2017/0324339 A1) teaches switch controller (see S1 para 0052-0053 and 0063), comprising: a primary side conductive loop (see primary winding  para 0049)  a secondary-side conductive loop (see Secondary winding  para 0049), wherein the primary side conductive loop and the secondary-side conductive loop are configured to provide galvanic isolation loop (see isolated power converters abstract); a primary-side driver interface configured to control a power switch (see S1 para 0052-0053 and 0063), 
	Mao doesn’t expressly teach the primary-side driver interface comprising: a pulse generator configured to receive an input pulse signal which provides information for the power switch, the pulse generator further configured to generate a pulse request signal to the primary side conductive loop when one or more current pulses by an output stage is imminent; a local power supply coupled to the pulse generator, the local power supply configured to receive the pulse request signal and provide power to the primary-side driver interface ; and a secondary-side drive circuit, the secondary-side drive circuit comprising: a secondary-side decoder circuit coupled to the secondary-side conductive loop, the secondary-side decoder circuit further configured to receive a receiver voltage induced in the secondary-side conductive loop and generate a decoded signal; and a driver circuit coupled to the secondary-side decoder circuit, the driver circuit further configured to provide a drive signal to the power switch in response to the decoded signal.
	Hence claim 15 is deemed allowable.
	Claims 16-23 depend on allowable claim 15, hence claims 16-23 are also deemed allowable.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836